Citation Nr: 0120785	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred pursuant to treatment 
at Mary Washington Hospital from July 31, 1996, through 
August 2, 1996, is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from November 1953 to November 
1956.

This matter first came before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision, in which the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied entitlement to a rating greater 
than 20 percent for back strain, and entitlement to TDIU 
benefits.  In January 1996, the RO granted a 40 percent 
rating for back strain, effective as of March 27, 1995, the 
date of receipt of the veteran's claim for increased 
compensation.  In December 1998, the Board remanded this case 
in order to accomplish additional development of the 
evidence.


REMAND

The 40 percent rating currently in effect for the veteran's 
service-connected back strain is the maximum schedular rating 
that can be assigned for this disability; see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2000).  A higher (60 
percent) rating can be assigned, however, for intervertebral 
disc syndrome; see 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Recent medical records show that the veteran has been 
diagnosed with degenerative disc disease, but do not indicate 
whether this disability is part and parcel of or is unrelated 
to his back strain, such that a rating greater than 40 
percent could be awarded.  On various occasions, the RO has 
determined that the radicular component (right lower 
extremity pain) is part of the service connected back 
disability and that the degenerative disc is not related to 
the service connected disability.  The Board finds that the 
matter should be resolved prior to making a determination 
with respect to the increased rating issue and also with 
respect to the total compensation rating issue.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be afforded VA 
orthopedic/neurologic examinations in 
order to ascertain the nature and 
severity of his service connected low 
back disability.  In addition, the 
examiner(s) should render opinions with 
respect to the following questions:  a.  
Is it at least as likely as not that the 
veteran now has intervertebral disc 
syndrome that is part and parcel of the 
already service connected low back strain 
due to injury;  b.  If not part and 
parcel of the current service connected 
disability is it at least as likely as 
not that the intervertebral disc syndrome 
was caused by the service connected low 
back strain due to injury whether his 
degenerative disc disease is part and 
parcel;  c.  If not directly related to 
the service connected low back disability 
is it at least as likely as not that the 
intervertebral disc syndrome has become 
more severe as a result of the service 
connected low back disability.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefore, should be set forth in a 
clear, logical, and legible manner on the 
examination report.  The claims folder 
must be made available to the examiner 
for review before the examination.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
these claims.  If the decision remains in 
any manner unfavorable to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of these claims should be made.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





